DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed January 13, 2021 have been entered. Accordingly, claims 1-20 are currently pending and have been examined. Claims 1, and 12-18 have been amended by Applicant. Claims 2-11, and 19-20 are original or previously presented. The previous drawing objection still stands for the reasons set forth below. However, a new grounds of rejection has been made due to applicant’s amended claims. For the reason(s) set forth below, applicant’s arguments have not been found persuasive.  

Drawings
Applicant's arguments, see amendment (Pg. 6) filed 1-13-2021,with respect to drawing objections have been fully considered but they are not persuasive.  While Fig. 9 discloses said linear actuator is configured to move said rotary brush relative to the ice skate blade it is not clear in the drawings and applicant has not pointed out said linear actuator is configured to move said receptacle relative to said rotary brush.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed limitation wherein said linear actuator is configured to move said receptacle relative to said rotary brush must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Specification
The disclosure is objected to because of the following informalities: 
Regarding claims 1, 12 and 17,
The limitations “a first longitudinal face, a second longitudinal face, the skate blade is oriented orthogonal to said brush axis and said rotary brush, the rotary brush is configured to rotate about a brush axis that is orthogonal to the longitudinal path, and rotating the abrasive filament brush about an axis that is orthogonal to the longitudinal path” are disclosed in the drawings however the specification does not cite “longitudinal face” elements nor “orthogonal” structures.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 recites the limitation "the longitudinal axis of the ice skate blade" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Objections

Claim 15 objected to because of the following informalities:  Applicant amended line 1 to “the ice skate blade” but cites “the blade” on line.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

CLAIMS 1, 2, 5, 8, 9, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over. Smith (US Patent No. 3,827,185, hereinafter "Smith") in view of Shaffer (US Patent No. 6,287,177 B1, hereinafter "Shaffer")
Regarding claims 1, 8, 10
Smith discloses
An apparatus for treating an ice skate blade(136), the ice skate blade(136) comprising a first longitudinal face(see annotated figure below), a second longitudinal face(see annotated figure below), and a hollow(see annotated figure below) intermediate the first longitudinal face and the second longitudinal face(as illustrated in annotated figure below), the apparatus comprising: a rotary tool (134), comprising: a hub(see annotated figure below), wherein a tool axis extends through said hub(as illustrated in annotated figure below); and a receptacle(6) dimensioned to position the ice skate blade(136) relative to said tool(134) such that the ice skate blade is oriented orthogonal to said tool axis.(“orthogonal” wherein ice skate blade is coming out of the paper as illustrated in annotated figure below);

Smith is silent to
a motorized rotary brush
comprising: a hub, wherein a brush axis extends through said hub; and a plurality of bristles extending radially from said hub;
and a plurality of bristles extending radially from said hub;
an electric motor drivingly coupled to said rotary brush and operably configured to rotate said bristles about said brush axis;
brush is configured to contact the first longitudinal face, the second longitudinal face, and the hollow of the ice skate blade;
said rotary brush comprises an abrasive filament brush comprising flexible bristles.
 the ice skate blade comprises a first width, and wherein said rotary brush comprises a second width that is greater than the first width.

Shaffer is also concerned with treatment of a blade including treatment for burrs on metal workpieces.(Col. 4 ll.14-15)
Further, Shaffer teaches a variable speed motor drivingly coupled to an abrasive flexible bristled rotary brush which permits the rate of material removal to be varied depending on the workpiece or material being treated.(Col. 4 ll.64-67)
The advantage of the rotary brush is to provide greater material removal over the edge shape, as well as reducing the build-up of the heat in the bristles (Col. 2 ll. 45-50)
Shaffer teaches the treatment of the workpiece is capable of producing precise treatment such as a sharper hone of the finished workpiece. (Col. 8 ll.50-52)
Shaffer also teaches that the rotary brush has flexible bristles capable of surrounding a workpiece(A, B, A’) by the bristles of the rotary brush thereby contacting all exposed faces of the workpiece.(Fig. 10; Col. 2 ll.43-44)

Therefore Shaffer teaches
a rotary brush (20),
comprising: a hub(60), wherein a brush axis(44) extends through said hub(60); and a plurality of bristles(66) extending radially from said hub(60)(as illustrated in Fig. 5);
and a plurality of bristles(66) extending radially from said hub(as illustrated in Fig. 5);
an electric motor(24) drivingly coupled to said rotary brush(20) and operably configured to rotate said bristles about said brush axis (Col. 4 ll.63-64);
said rotary brush(20) is configured to contact the first longitudinal face, the second longitudinal face, and the hollow of the ice skate blade(as illustrated in Fig. 10, Col. 7 ll.61-63); said rotary brush(20) comprises an abrasive filament brush comprising flexible bristles (Col. 2 ll.43-44);
 the ice skate blade(workpiece element B) comprises a first width(see annotated figure below), and wherein said rotary brush(20) comprises a second width(see annotated figure below) that is greater than the first width.(as illustrated in annotated figure below)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotary tool of Smith by adding a flexible bristled rotary brush of Shaffer in order to aid in provide greater material removal over the edge shape, as well as reducing the build-up of the heat in the bristles (Col. 2 ll. 45-50)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotary brush of Smith, as modified by adding an electric motor drivingly coupled to said rotary brush and operably configured to rotate said bristles about said brush axis of Shaffer in order to aid in controlling the rate of material removal to be varied depending on the workpiece or material being treated.(Col. 4 ll.64-67)

    PNG
    media_image1.png
    238
    505
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    382
    650
    media_image2.png
    Greyscale


Regarding claims 2, 5, 11, 16, 20, Smith as modified discloses the invention of claim 1.

Regarding claims 2,5,11
Smith, as modified discloses
an apparatus further comprising a linear actuator(72);(Figs. 2, 4A, 4B, Col. 6 ll.12-13);

 said linear actuator(72) is configured to move said receptacle(6) relative to said rotary brush;(Fig. 6, Col. 8 ll. 24-30);

 said receptacle(6) comprises a longitudinal slot(18), and wherein at least a portion of the ice skate blade(136) extends through said longitudinal slot(18).(as illustrated in Fig. 7)

Regarding claim 16
faces and hollow of the skate blade with “the skate blades move downwardly against the bias of the lever arms (48) and the grindstones follow the edge(“hollow”) of the skate blades pass thereover.”(Fig. 1, Col.7 ll. 59-61)  Smith also discloses “a thorough rubbing of the sides of the blade (first face and second face) of the blade edge (hollow) is achieved to remove any slight burr.” (Fig. 6, Col. 8 ll.40-41)
Smith further discloses a primary treatment with “the grindstones follow the edge of the skate blades as the skate blades thereover.” (Fig. 1, Col.7 ll.59-61)  Smith then discloses a secondary treatment with “it may be preferable to provide an apparatus with suitable rubbing stones to remove the burr before the skates are removed from the machine.”(Fig. 6, Col.8 ll.19-23)
In addition, Shaffer also teaches that the rotary brush has flexible bristles capable of surrounding a workpiece(A, B, A’) by the bristles of the rotary brush thereby contacting all exposed faces of the workpiece.(Fig. 10; Col. 2 ll.43-44)

Therefore, Smith, as modified by Shaffer, discloses
A method for sharpening an ice skate blade, the ice skate blade comprising a first face, a second face, and a hollow defined between the first face and the second face, the method comprising: performing a primary treatment using a grinding wheel; and performing a secondary treatment using an abrasive filament brush comprising flexible bristles, wherein the abrasive filament brush is configured to rotatably contact the first face, the second face, and the hollow of the ice skate blade. (as cited above)

Regarding claim 20, Smith, as modified discloses the invention of claim 16.
Smith, as modified discloses
 actuating an actuator(122) on a housing(2) of the abrasive filament brush(134) to automatically perform the secondary treatment.(Fig. 1, Col. 7 ll.49-54)

CLAIMS 1, 2, 3, 4, 6, 7, 8, 10, 11, 12, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over. Layton, Jr. et al. (US Patent No. 9,114,498 B1, hereinafter "Layton") in view of Shaffer.
Regarding claims 1, 8, 10
Layton discloses
An apparatus for treating an ice skate blade(40), the ice skate blade(40) comprising a first longitudinal face(48), a second longitudinal face(48), and a hollow(44) intermediate the first longitudinal face and the second longitudinal face(as illustrated in Fig. 2), the apparatus comprising: a rotary grinding wheel(36), comprising: a hub(202), wherein a grinding wheel axis extends through said hub(202)(grinding wheel axis extends through hub as illustrated in Fig. 9); an electric motor(80) drivingly coupled(82) to said rotary grinding wheel(36) and operably configured to rotate said grinding wheel about said grinding wheel axis(Para.4 ll.43-45); and a receptacle(14) dimensioned to position the ice skate blade(40) relative to said rotary grinding wheel(36) such that the ice skate blade(40) is oriented orthogonal to said grinding wheel axis.(ice skate blade axis to the left and right is orthogonal to grinding wheel axis coming out of the paper, as illustrated in Fig. 7)

Layton is silent to
a rotary brush,
 a rotary brush comprising: a hub, wherein a brush axis extends through said hub; and a plurality of bristles extending radially from said hub;
 said rotary brush is configured to contact the first longitudinal face, the second longitudinal face, and the hollow of the ice skate blade;
said rotary brush comprises an abrasive filament brush comprising flexible bristles;
 the ice skate blade comprises a first width, and wherein said rotary brush comprises a second width that is greater than the first width.

Shaffer is also concerned with treatment of a blade including treatment for burrs on metal workpieces.(Col. 4 ll.14-15)
The advantage of the rotary brush is to provide greater material removal over the edge shape, as well as reducing the build-up of the heat in the bristles (Col. 2 ll. 45-50)
Shaffer teaches the treatment of the workpiece is capable of producing precise treatment such as a sharper hone of the finished workpiece. (Col. 8 ll.50-52)
Shaffer also teaches that the rotary brush has flexible bristles capable of surrounding a workpiece(A, B, A’) by the bristles of the rotary brush thereby contacting all exposed faces of the workpiece.(Fig. 10; Col. 2 ll.43-44)

Therefore Shaffer teaches
a rotary brush (20),
comprising: a hub(60), wherein a brush axis(44) extends through said hub(60); and a plurality of bristles(66) extending radially from said hub(60)(as illustrated in Fig. 5);
and a plurality of bristles(66) extending radially from said hub(as illustrated in Fig. 5);
said rotary brush(20) is configured to contact the first longitudinal face, the second longitudinal face, and the hollow of the ice skate blade(as illustrated in Fig. 10, Col. 7 ll.61-63);
 said rotary brush(20) comprises an abrasive filament brush comprising flexible bristles (Col. 2 ll.43-44);
wherein the ice skate blade(40) comprises a first width, and wherein said rotary brush(36) comprises a second width that is greater than the first width;(as illustrated in annotated figure above)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotary tool of Smith by adding a flexible bristled rotary brush of Shaffer in order to aid in provide greater material removal over the edge shape, as well as reducing the build-up of the heat in the bristles (Col. 2 ll. 45-50)


    PNG
    media_image2.png
    382
    650
    media_image2.png
    Greyscale


Regarding claims 2, 6, 11 Layton, as modified discloses the invention of claim 1.
Layton, as modified discloses
 a linear actuator(70);

 the apparatus further comprising an input device(34) and a control circuit(32) configured to: receive an input signal from said input device(130); and send an output signal(132) to the electric motor based on the input signal from said input device;(Fig. 6, Col. 6 ll.34-41)

wherein said receptacle(14) comprises a longitudinal slot(24), and wherein at least a portion of the ice skate blade(40) extends through said longitudinal slot.(as illustrated in Fig. 7)

    PNG
    media_image3.png
    670
    444
    media_image3.png
    Greyscale


Regarding claim 3 Layton, as modified discloses the invention of claim 2.
Layton, as modified discloses
 said linear actuator(70) is configured to move said rotary brush relative to the ice skate blade.(Col. 12 ll.65-67, Col. 13 l.1)

Regarding claim 4 Layton, as modified discloses the invention of claim 3.
Layton, as modified discloses
 the ice skate blade(40) extends along a blade axis(see annotated figure below) when positioned in said receptacle(14), and wherein said linear actuator(70) is configured to move said rotary brush(36) along a longitudinal axis(see annotated figure below) that is parallel to the blade axis.(as illustrated in annotated figure below)


    PNG
    media_image4.png
    485
    657
    media_image4.png
    Greyscale

Regarding claim 7 Layton, as modified discloses the invention of claim 6.
Layton, as modified discloses
 comprising a housing(14) configured to enclose said rotary brush(36) and said control circuit(32).(Fig.1, Col.6 ll.58-60)

Regarding claim 12,
Layton, as modified discloses a Y-axis adjustment mechanism permitting fine adjustment of the position of the rotary tool(36) to align it with the a retained skate blade(40) in the X-Z plane (which is perpendicular to the page of Fig. 14) (Col. 11 ll.13-16)  Further the carriage(70) of the rotary tool(36) moves along a longitudinal path with a fine translational movement (horizontally in Fig. 14).  Also, The carriage assembly(70) includes a pivoting motor arm that has limited rotational travel about a horizontal pivot axis (Fig. 4, Col. 4 ll. 42-48).  And so, the rotary tool(36) rotates about a brush axis(Y-Axis) that is orthogonal to the longitudinal path(X-Z plane).
Therefore Layton, as modified discloses
A method for treating an ice skate blade(40), the method comprising:
 positioning the ice skate blade in a receptacle(Col. 3 l.38-39)
 and moving a rotary brush along a longitudinal path that is parallel to the longitudinal axis of the ice skate blade, (Col. 3 ll. 46-50)
wherein the rotary brush comprises a plurality of radially- extending flexible bristles configured to operably contact the ice skate blade as the rotary brush moves along the longitudinal path,(Col. 3 ll.51-52)
 and wherein the rotary brush is configured to rotate about a brush axis that is orthogonal to the longitudinal path.(as cited above)

CLAIMS 9, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over. Layton, as modified, in view of Koh (US Pub No. 2009/0191798 A1, hereinafter "Koh").

Regarding claims 9, 13 Layton, as modified discloses the invention of claims 8 and 12.
Layton discloses treating an ice skate blade with a rotary tool comprised of diamond abrasive.(Col. 7 ll. 39-40)
Layton, as modified is silent to
said flexible bristles comprise diamond filaments.

Koh is also concerned with a flexible brush for metal working.(Paras. 3,4)
Koh further teaches 
said flexible bristles comprise diamond filaments (middle Para.58)

Layton discloses an abrasive rotary tool configured to hone(sharpen) the ice skate blade (Col. 1 ll.54-56)
Therefore Koh also teaches
 the radially-extending flexible bristles comprise diamond filaments configured to hone the ice skate blade.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the abrasive brush of Layton, as modified by adding said flexible bristles comprise diamond filaments of Koh in order to aid in imparting a finish to a workpiece surface. (end of Para. 30)

Regarding claim 15 Layton, as modified discloses the invention of claim 12.
Layton, as modified as discloses
 the ice skate blade comprises outer lateral sides(48)(Fig. 2,Col. 3 ll.20-22).



Therefore Layton, as modified discloses
 and wherein the method further comprises centering the ice skate blade(40) relative to the rotary brush(36) such that the radially-extending flexible bristles contact the outer lateral sides of the blade.(as cited above)

Allowable Subject Matter
Claim 14 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  “comprising treating the ice skate blade with a grinding wheel before positioning the ice skate blade in the receptacle.

Claims 17, 18, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 17: ”wherein the secondary treatment comprises: moving the abrasive filament brush along a longitudinal path.”
Regarding claim 18: “wherein the secondary treatment comprises: moving the abrasive filament brush along a longitudinal path.”
Regarding claim 19: “wherein the secondary treatment comprises: moving the abrasive filament brush along a longitudinal path.”

Response to Arguments
Applicant's arguments filed 1-13-2021 have been fully considered but they are not persuasive, except as noted below.
Examiner withdraws objections for Applicant’s arguments, see Pg.1, filed 1-13-2021, with respect to claim 14 have been fully considered and are persuasive.  The objection of claim 14 has been withdrawn. 

Regarding arguments on pgs.8, 11: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., ”without rounding the sharp corners of the blade”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding arguments on pg. 9: In regard to claim 1: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding arguments on pg.12-13:  In regard to Shaffer: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. .
Owens (US Patent No. 5,445,050) is concerned with ice skate blade sharpener for honing side walls and the hollow of an ice skate blade and hollow.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA MAYNARD whose telephone number is (313)446-6580.  The examiner can normally be reached on 730a-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723